Citation Nr: 0506749	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  01-10 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for 
hypertension.

2.	Entitlement to a rating in excess of 30 percent for 
coronary artery disease with abnormal EKG, asymptomatic, 
associated with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1951 to February 1957; from June 
11, 1963 to June 16, 1963; from September 10, 1963 to 
September 12, 1963; from November 1969 to May 1970; from July 
1970 to March 1971; and from March 1971 to January 1983.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi which granted entitlement to a rating increase 
from 10 to 30 percent for coronary artery disease with 
hypertension.
 
In December 2003, during the pendency of this appeal, the RO 
found that clear and unmistakable error had occurred, which 
required the splitting of the veteran's combined disability 
into two separate disabilities: hypertension and coronary 
artery disease. The RO granted an evaluation of 10 percent 
for hypertension, and granted an evaluation of 30 percent for 
coronary artery disease, characterized as secondary to the 
hypertension disability. A Supplemental Statement of the Case 
addressing the separate ratings for the two disabilities was 
issued in October 2004.


FINDINGS OF FACT

1.	The veteran's service-connected hypertension is currently 
manifested by blood pressure that requires continuous 
medication for control, with diastolic blood pressure 
predominantly less than 100, and systolic blood pressure that 
is predominantly less than 160. 

2.	The veteran's service-connected coronary artery disease 
with abnormal EKG, asymptomatic associated with hypertension 
is currently manifested by non-severe chest ache pains every 
two days that may last a few minutes to several hours; 
dizziness upon standing or walking; no history of syncope; 
dyspnea on exertion; normal heart size; persistent fatigue; 
with paroxysmal arterial fibrillation (estimated METs greater 
than 5 but not greater than 7, with a normal ejection 
fraction).


CONCLUSION OF LAW

1.	The criteria for a rating increase of the veteran's 
service-connected hypertension disability have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7101 
(2004).

2.	The criteria for a rating increase of the veteran's 
service-connected coronary artery disease with abnormal EKG, 
asymptomatic associated with hypertension have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 
7005 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002). Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits. The VCAA also created 38 
U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159). The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001). Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004). In a March 2001 letter, the RO informed 
the veteran of the evidence necessary to prove his claim for 
an increased rating for his service-connected disability. 
Specifically, the RO informed the veteran that to establish 
entitlement for an increased rating, he will need to obtain 
medical records, service medical records, private treatment 
records, and lay statements. In his claim, the veteran's 
statement indicated his general understanding that to be 
entitled to a rating increase, he will need to provide 
evidence demonstrating that his service connected condition 
has worsened.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to obtain on his behalf.  See 
38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004). In its 
March 2001 letter, the RO informed the veteran that the RO 
would seek to obtain evidence such as medical records, 
employment records, or records from other federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  In the 
March 2001 letter, the RO informed the veteran to provide 
information about available records and evidence to enable 
the RO to request and obtain them from the agency or person 
who has them.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004). The March 2001 letter instructed 
the veteran to send the RO all of the evidence requested 
within a designed period of time and to inform the RO of any 
additional information or evidence that he wants the RO to 
try to obtain for him. 

When the appellant has provided information about where he 
was treated for his claimed condition, VA has gone and 
obtained the records. In view of the development that has 
been undertaken in this claim, further development is not 
needed to comply with VCAA. The appellant has been informed 
of the information and evidence needed to substantiate his 
claim, and he has been made aware of how VA would assist him 
in obtaining evidence and information. He has not identified 
any additional, relevant evidence that has not been requested 
or obtained. For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim. In short, the requirements 
under the VCAA have been met.


Factual Background

The most recent VA examination was conducted in June 2004 
with a review of the C-file. At the examination the veteran 
reported that he experienced atrial fibrillation about once a 
month, and described the sensation as feeling sick and 
nauseated, with a "funny feeling" in his heart. The 
sensation generally resolved in about 1 to 2 hours. He 
described having aching chest pain about once every two days. 
The pain was described as located in the central aspect of 
his chest and characterized as not severe. The pain was non-
exertional, and could last a few minutes up to a couple of 
hours. The veteran indicated he was not taking any medication 
for the pain. He has no history of syncope. He experienced 
dizziness daily upon standing or walking. He has dyspnea on 
exertion, and can walk approximately 100 feet. He has been 
using a cane or a walker to steady himself because he 
indicated he had fallen a lot due to the dizziness, and 
reported feeling fatigued most of the time. 

The veteran indicated his current medications included 
Digoxin, Sotalol, Hydrochlorothiazide, Spironolactone, 
Irbesartan, Simvastatin, and aspirin. Examination of the 
heart revealed a regular rate without murmur, rub, or gallop. 
The point of maximum impulse was not displaced. The 
precordium was not hyperactive. The veteran had no peripheral 
edema. Chest X-rays showed the cardiac shadow was within 
normal limits. EKG revealed sinus mechanism, incomplete right 
bundle branch block and ST-T abnormalities. An echocardiogram 
revealed the left ventricular systolic function to be normal. 
Estimated METs level was greater than 5 but not greater than 
7.

At the examination, the veteran reported that he continued to 
take medication to control his blood pressure. Blood pressure 
readings were shown to be 134/70, 130/64, and 130/68.


Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to the history of the service-connected 
disability. Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present (current rating period) level 
of disability is the most relevant and of primary concern. 
Although the recorded history is for consideration in order 
to make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

The rating code in effect for rating hypertension is 
contained in 38 C.F.R. § 4.101, Diagnostic Code 7005. 
Hypertension is rated at 10 percent where diastolic blood 
pressure is predominantly 100 or more, or systolic pressure 
is predominantly 160 or more, and is the minimum evaluation 
for an individual that has a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control. Hypertension is rated at 20 percent where 
diastolic blood pressure is predominantly 110 or more, or 
systolic pressure predominantly is 200 or more. It is rated 
at 40 percent where diastolic blood pressure is predominantly 
120 or more, and rated at 60 percent where diastolic blood 
pressure is predominantly 130 or more. 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004). The notes indicate that 
hypertension must be confirmed by readings taken two or more 
times on at least three different days. Id.

Initially, the Board notes that the current 10 percent 
disability rating for hypertension has been in effect since 
February 1983. In March 2000 by Rating Decision, hypertension 
was combined with coronary heart disease into one disability 
as coronary artery disease with hypertension, and the 
combined single evaluation was rated at 30 percent. In 
December 2003 by Rating Decision, the combined rating was 
found to be clear and unmistakable error and was separated 
into two individual disabilities, to include an independent 
10 percent evaluation for hypertension.

Under governing VA law, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud, which is certainly not the case here. See 38 U.S.C.A. 
§§ 110 (West 2002); 
38 C.F.R. § 3.951(b) (2004). Because the veteran's 
hypertension disability has been rated at 10 percent or 
higher since February 1983, it is protected at that level 
from any decrease.

At the veteran's November 1999 VA heart examination, he 
reported  a long history of high blood pressure since the 
1970's. His hypertension was reportedly being controlled by 
medication. Four blood pressure readings were recorded at 
140/74, 148/70, 160/80, and 147/76. 

At the veteran's February 2001 VA heart examination, his 
blood pressure readings were recorded at 120/64, 124/64, 
124/64, and 116/64.

At the veteran's June 2004 VA examination, his blood pressure 
readings were recorded at 134/70, 130/64, and 130/68.

Based on the evidence of record, the Board finds a rating in 
excess of 10 percent is not warranted. The medical evidence 
indicates his diastolic blood pressure has been consistently 
and predominantly less than 100, and his systolic blood 
pressure has consistently and predominantly remained below 
160. Therefore, the veteran is only entitled to a 10 percent 
evaluation for his hypertension disability.

The rating code in effect for rating coronary artery disease 
is contained in 
38 C.F.R. § 4.104, Diagnostic Code 7005. Under the rating 
formula for coronary artery disease, a 30 percent evaluation 
is assigned when a workload of 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray. A 
60 percent evaluation is warranted when there is more than 
one episode of congestive heart failure in the past year, or 
a workload of 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent. A 100 percent evaluation is assigned when 
there is chronic congestive heart failure, or a workload of 3 
METs (metabolic equivalent) or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2004).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2 
(2003).

The veteran's medical record does not show there was more 
than one episode of congestive heart failure in the past 
year; or a workload of 3 METs but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or that there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent. Moreover, the 
records do not demonstrate dyspnea, fatigue, angina, 
dizziness, or syncope or other pathology associated with the 
service-connected disability or other relevant pathology 
approximating an evaluation in excess of 30 percent.

Although the veteran has contended on several occasions, 
including on his Form 9, that he is restricted from 
performing even regular exercise or any physical activity, 
such as feeding birds or taking a walk due to the prospect of 
these acts triggering a dizzying fatigue episode, his 
contentions are not borne out by the medical evidence showing 
his workload to be 5-7 METs in November 1999, and 5-7 METs in 
June 2004. Evidence from Keesler Medical Center in November 
1996 showed ejection fraction was calculated at 60 percent, 
and visually estimated between 55 and 60 percent. In June 
2004, an echocardiogram indicated ejection fraction was 
normal. Thus, the preponderance of the medical evidence does 
not demonstrate evidence of cardiac pathology warranting an 
evaluation in excess of 30 percent under the schedular rating 
criteria.

The weight of the credible evidence demonstrates that the 
veteran's hypertension disability is no more than 10 percent 
disabling, and that his coronary artery disease is no more 
than 30 percent disabling. As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the veteran's claim of 
entitlement to an increased rating in excess of 10 percent 
for hypertension, and entitlement to an increased rating in 
excess of 30 percent for coronary artery disease with 
abnormal EKG, asymptomatic, associated with hypertension are 
denied. 38 U.S.C.A § 5107 (West 2004).

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected claims. The evidence, however, 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating the disabilities. 38 C.F.R. § 3.321(b)(1) 
(2004). Rather, the record shows that the manifestations of 
the service-connected hypertension and coronary artery 
disease are those contemplated by the regular schedular 
standards. It must be emphasized that the disability ratings 
are not job specific. They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2004). Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1) (2004).






ORDER

1.	Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

2.	Entitlement to a rating in excess of 30 percent for 
coronary artery disease with abnormal EKG, asymptomatic 
associate with hypertension is denied.





	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


